Citation Nr: 0922541	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  06-13 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable evaluation for right ear 
hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
left ear hearing loss.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for residuals of a 
cervical disc fusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 through 
April 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  

The issue of entitlement to service connection for residuals 
of a cervical disc fusion is addressed in the remand portion 
of the decision below, and is remanded to the RO via the 
Appeals Management Center in Washington, D.C.




FINDINGS OF FACT

1.  The Veteran's right ear hearing loss is manifested by no 
more than Level II hearing acuity.

2.  Evidence associated with the claims file since the 
unappealed March 2003 rating decision is new and material and 
raises a reasonable possibility of substantiating the claim 
for entitlement to service connection for left ear hearing 
loss.

3.  The evidence of record demonstrates that left ear hearing 
loss is not related to active service.

4.  The evidence of record demonstrates that the Veteran's 
low back disorder is related to active service. 




CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2008). 

2.  New and material evidence has been submitted since the 
RO's March 2003 rating decision, and the Veteran's claim for 
service connection for left ear hearing loss is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  Left ear hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2008). 

4.  A low back disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Without deciding whether the notice and 
development requirements have been satisfied in the present 
case, the Board is not precluded from adjudicating the issues 
of whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for 
left ear hearing loss and entitlement to service connection 
for a low back disorder.  This is so because the Board is 
taking action favorable to the Veteran by reopening the claim 
for service connection for left ear hearing loss and granting 
the claim for entitlement to service connection for a low 
back disorder.  As such, this decision poses no risk of 
prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

With respect to the Veteran's claims for entitlement to 
service connection for left ear hearing loss and entitlement 
to a compensable evaluation for right ear hearing loss, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Prior to an April 2009 readjudication of the 
Veteran's claims, January 2005 and August 2008 letters 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (noting that a VCAA defect may be cured by 
the issuance of a fully compliant notification letter 
followed by a re-adjudication of the claim).  The Veteran was 
not notified prior to the initial adjudication of his claims 
of the assignment of effective dates and disability 
evaluations, that in order to substantiate his claim for 
entitlement to a compensable evaluation for right ear hearing 
loss he should submit evidence of the worsening of his 
disability to include the effects on his employment and daily 
life, the specific requirements to obtain a higher rating 
under the applicable diagnostic code, and notice of the 
different types evidence available to demonstrate the above.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores, 22 Vet. App. at 37; see also Bernard, 4 Vet. 
App. at 394.  However, these notice errors did not affect the 
essential fairness of the adjudication.  Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).  

With regard to the Veteran's claim for a compensable 
evaluation for right ear hearing loss, notice that he should 
submit evidence of the worsening of his disability to include 
the effects on his employment and daily life, the specific 
requirements to obtain a higher rating under the applicable 
diagnostic code, and notice of the different types evidence 
available to demonstrate the above was provided to the 
Veteran in an August 2008 letter and the claim was 
readjudicated in an April 2009 supplemental statement of the 
case.  Vazquez-Flores, 22 Vet. App. at 37; see also Prickett, 
20 Vet. App. at 376 (noting that a VCAA defect may be cured 
by the issuance of a fully compliant notification letter 
followed by a re-adjudication of the claim).  Although the 
January 2005 and August 2008 letters did not notify the 
Veteran of effective dates or the assignment of disability 
evaluations, there is no prejudice to the Veteran because the 
preponderance of the evidence is against entitlement to 
service connection for left ear hearing loss and a 
compensable evaluation for right ear hearing loss, and thus 
no rating or effective date will be assigned with respect to 
the claims.  See Dingess/Hartman, 19 Vet. App. 473; see also 
Bernard, 4 Vet. App. 384, 394 (1993).  

The Veteran was thus provided notice and an opportunity to 
respond, and chose not do so; the essential fairness of the 
adjudication, therefore, has not been affected.  Sanders, 487 
F.3d at 889.  The January 2005 and August 2008 letters also 
essentially requested that the Veteran provide any evidence 
in his possession that pertained to his claims.  38 C.F.R. § 
3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.  Simmons v. Nicholson, 487 
F.3d 892, 896 (Fed. Cir. 2007); Sanders, 487 F.3d at 889.

The duty to assist the Veteran has also been satisfied in 
this case.  The Veteran's service treatment records, VA 
medical treatment records, identified private medical 
treatment records, Social Security Administration (SSA) 
records, and VA examination reports have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini, 18 Vet. App. 112.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

I.  Right Ear Hearing Loss

The Veteran claims entitlement to a compensable evaluation 
for right ear hearing loss, and contends that his right ear 
hearing acuity has worsened in severity.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The severity of a hearing loss disability is determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85.  Evaluations of defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by 
puretone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 Hertz (cycles per second).  The Schedule 
allows for such audiometric test results to be translated 
into a numeric designation ranging from Level I to Level XI, 
for profound deafness, in order to evaluate the degree of 
disability from bilateral service-connected defective 
hearing.  An examination for hearing impairment must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations are to be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85.

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone threshold is 
greater than 55 decibels at each of four specified 
frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 
Hertz), or if the puretone threshold is 30 decibels or less 
at 1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz, VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next highest numeral for 
consideration.  Each ear is evaluated separately.  38 C.F.R. 
§ 4.86.

By an August 1998 rating decision, service connection for 
right ear hearing loss was granted, and a noncompensable 
evaluation was assigned under 38 C.F.R. § 4.86, Diagnostic 
Code 6100.  An October 1998 rating decision continued the 
noncompensable evaluation for right ear hearing loss.  In 
November 2001, the Veteran filed a claim for an increased 
evaluation.  By a March 2003 rating decision, the RO denied 
an increased evaluation.  In December 2004, the Veteran again 
a claim for an increased evaluation.  In April 2005, the RO 
again denied the Veteran's claim.  In May 2005, the Veteran 
filed a notice of disagreement.  In February 2006, the RO 
issued a statement of the case and the Veteran perfected his 
appeal in April 2006.  In an April 2009 supplemental 
statement of the case, the RO continued the noncompensable 
evaluation.  

VA treatment records from December 2004 reveal the Veteran's 
complaints of decreased hearing and a reported history of 
military, occupational, and recreational noise exposure.  
Although the Veteran underwent an audiological evaluation, 
the records reflect uninterpreted puretone audiometry graphs 
which are not in a format that is compatible with VA 
guidelines and therefore cannot be considered.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (holding that the Board 
may not interpret graphical representations of audiometric 
data).  The diagnosis was bilateral sensorineural hearing 
loss, with right ear hearing sensitivity reported within 
normal limits at 250 Hertz (Hz) through 2000 Hz, sloping to 
severe sensorineural hearing loss at 3000 Hz through 4000 Hz.  
Word recognition was reported as good at 88 percent.

In February 2005, the Veteran underwent a VA audiological 
examination.  The report notes the Veteran's complaints of 
decreased hearing with difficulties when there is background 
noise.  On the authorized audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
75
70

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear.  The puretone threshold average for 
the right ear was 41 decibels.  Physical examination revealed 
the external ear canal to be free of debris.  The examiner 
diagnosed normal right ear hearing sensitivity from 250 Hz 
through 2000 Hz, with a severe to moderately severe 
sensorineural hearing loss from 3000 Hz through 8000 Hz.

At a VA audiological examination in September 2008, the 
Veteran complained of bilateral hearing loss since exposure 
to steady weapon fire in 1976.  He noted difficulty with 
communication and understanding conversation in background 
noise and arguments.  On the authorized audiological 
evaluation, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
70
75

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear.  The puretone threshold average for 
the right ear was 41.  Physical examination revealed the ear 
canal to be unremarkable.  Immittance testing revealed normal 
middle ear compliance and pressure.  Contralateral acoustic 
reflexes were present at 1000 and 2000 Hz and absent at 500 
and 4000 Hz with probe right.  The diagnosis was right ear 
sensorineural hearing loss, severe from 3000 Hz through 4000 
Hz, rising to moderately severe from 6000 Hz through 8000 Hz.  
Word recognition ability was reported as excellent.

The Veteran's hearing loss as shown in the February 2005 VA 
audiological examination results in Level II hearing acuity 
in the right ear.  The Veteran's hearing loss as shown in the 
September 2008 VA audiological examination results in Level I 
hearing acuity in the right ear.  38 C.F.R. § 4.85, Table VI.  
Because the Veteran's left ear hearing loss is nonservice-
connected, the pertinent regulations provide that for the 
purposes of determining the disability evaluation for the 
service-connected ear, the nonservice-connected ear must be 
considered of Level I hearing acuity.  38 C.F.R. § 4.85(f).  
Affording the Veteran the benefit of the most severe hearing 
acuity Level for the appeal period, and thus applying Level 
II hearing acuity for the right ear and Level I for the left 
ear to Table VII, the ultimate result is a noncompensable 
evaluation for hearing impairment.  38 C.F.R. § 4.85(h).  The 
Board also observes that the Veteran's hearing loss does not 
satisfy the "exceptional pattern" defined in 38 C.F.R. § 
4.86.  

The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria from which the Board cannot deviate.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Accordingly, a 
compensable evaluation for bilateral hearing loss is not 
warranted at any time during the pertinent time period.  38 
U.S.C.A. 5110 (West 2002); see also Hart, 21 Vet. App. 505.

Consideration has also been given to the issue of whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer the claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2008).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  An exceptional or unusual 
disability picture occurs where the diagnostic criteria do 
not reasonably describe or contemplate the severity and 
symptomatology of the Veteran's service-connected disability.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an 
exceptional or unusual disability picture, then the Board 
must consider whether the disability picture exhibits other 
factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral 
is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 
at 116.

In this regard, the schedular evaluation in this case is not 
inadequate.  A compensable evaluation for right ear hearing 
loss is provided for certain manifestations of service-
connected hearing loss, but the medical evidence reflects 
that those manifestations are not present in this case.  
Moreover, the VA examiners provided an adequate description 
of the functional effects of the Veteran's hearing loss.  In 
this regard, the examiners noted the Veteran's complaints and 
elicited information concerning the functional aspects of his 
disability.  See Martinak v. Nicholson, 21 Vet. App. 447 
(2007).

Although the Veteran's SSA disability records reflect that he 
is currently disabled and cannot work, the records indicate 
that his inability to work is the result of a spine 
disability, and not right ear hearing loss.  In the absence 
of any additional factors, the RO's failure to refer this 
issue for consideration of an extraschedular rating was 
correct.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

II.  Left Ear Hearing Loss

The Veteran is seeking to reopen his claim for entitlement to 
service connection for left ear hearing loss.  He contends 
that this disorder began as a result of noise exposure in 
service.  



A.  New and Material Evidence

Although a decision is final, a claim will be reopened if new 
and material evidence is presented.  38 U.S.C.A. § 5108.  New 
and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).  In determining whether evidence is new and 
material, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an August 1998 rating decision, the RO denied service 
connection for left ear hearing loss because the evidence did 
not show that the Veteran had a left ear hearing disability 
for VA purposes.  Although provided notice of this decision 
in September 1998, the Veteran did not perfect an appeal 
thereof.  Accordingly, the RO's August 1998 rating decision 
is final based on the evidence then of record.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2008).  

In an October 1998 rating decision, the RO reopened the 
Veteran's claim for service connection based on a September 
1998 VA examination report and acknowledged that the evidence 
reflected a diagnosis of left ear hearing loss sufficient for 
VA purposes.  However, the RO again denied service connection 
for left ear hearing loss on the merits because the evidence 
did not show that the Veteran's left ear hearing loss was 
related to military service.  Although provided notice of 
this decision that same month, the Veteran did not perfect an 
appeal thereof.  Accordingly, the RO's October 1998 rating 
decision is final based on the evidence then of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In a March 2003 rating decision, the RO reopened the 
Veteran's claim and denied service connection on the merits 
because the evidence did not show a valid diagnosis of left 
ear hearing loss for VA purposes.  Although provided notice 
of this decision that same month, the Veteran did not perfect 
an appeal thereof.  Accordingly, the RO's March 2003 rating 
decision is final based on the evidence then of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In December 2004, the Veteran again filed a claim to reopen 
the issue of entitlement to service connection for left ear 
hearing loss.  In an April 2005 rating decision, the RO 
granted the Veteran's claim to reopen the issue of 
entitlement to service connection for left ear hearing loss, 
but denied the claim on the merits because the evidence did 
not show that the Veteran's hearing loss was related to 
service.  In May 2005, the Veteran filed a notice of 
disagreement with regard to the April 2005 rating decision, 
and perfected the current appeal in April 2006.

Although the RO reopened the Veteran's claim to entitlement 
to service connection for left ear hearing loss, such a 
determination, is not binding on the Board, and the Board 
must first decide whether new and material evidence has been 
received to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been 
submitted).  Because the March 2003 RO decision is the last 
final disallowance with regard to the Veteran's claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the Veteran's claim for service 
connection should be reopened and re-adjudicated on a de novo 
basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).

Comparing the evidence received since the RO's March 2003 
decision to the previous evidence of record, the Board finds 
that the additional evidence submitted includes evidence 
which is new and material as to the issue of service 
connection for left ear hearing loss.  The newly submitted 
medical evidence includes a February 2005 VA audiological 
examination.  On the authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
10
30
70

Speech audiometry revealed speech recognition ability of 90 
percent in the left ear.  Thus, the results of the February 
2005 VA audiological examination show left ear puretone 
thresholds sufficient to establish a disability for VA 
purposes.  See 38 C.F.R. § 3.385.  As this additional 
evidence establishes medical evidence of a current disability 
for VA purposes, which was the rationale for the RO's March 
2003 denial of the Veteran's claim on the merits, the Board 
finds that this newly received evidence raises the 
possibility of substantiating the Veteran's claim for service 
connection herein.  Accordingly, new and material evidence 
has been submitted, and the claim for service connection for 
left ear hearing loss is reopened.

Here, the Board may proceed to adjudicate the merits of the 
claim without prejudice to the Veteran, because the RO 
previously reopened and adjudicated the merits of the claim 
in its April 2005 decision.  See Bernard, 4 Vet. App. at 394 
(holding where Board proceeds to merits of a claim that the 
RO has not previously considered, the Board must determine 
whether such action will prejudice the Veteran); see also 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  As such, the 
Board is not addressing a question that the RO has not yet 
considered, and there is no risk of prejudice to the Veteran.  
Bernard, 4 Vet. App. at 394.

B.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  Service connection may 
also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Veteran claims entitlement to service connection for left 
ear hearing loss.  In various lay statements, the Veteran 
stated that he was exposed to constant loud noise from field 
artillery while performing his duties as a gunner and an 
assistant gunner.  Consequently, the Veteran contends that 
his current left ear hearing loss is the result of exposure 
to these loud noises during service.  The Veteran's personnel 
records reflect that his military occupational specialty was 
a cannon crewman.

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of left ear hearing loss.  
An October 1975 entrance examination reveals the Veteran's 
ears was normal.  On the authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
15
-
35

In a report of medical history, completed at that time, the 
Veteran denied a history of hearing loss.  A March 1977 
separation examination reflects that the Veteran's ears were 
normal.  On the authorized audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
5
5
-
20

The Veteran's service treatment records are completely silent 
as to any complaints of or treatment for left ear hearing 
loss.

In September 1998, the Veteran underwent a VA ear disease 
examination.  The report notes his complaints of hearing loss 
since 1977.  He reported that he was exposed to noise, 
including field artillery, during service.  Physical 
examination revealed moderate left cerumen, but was otherwise 
within normal limits.  The diagnosis was moderate left ear 
cerumen.

In September 1998, the Veteran underwent a VA audiological 
examination.  He reported bilateral hearing loss since 1988 
and noted a history of noise exposure during service, 
including field artillery.  He denied civilian noise 
exposure.  On the authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
10
10
45

Speech audiometry revealed speech recognition ability of 92 
percent in the left ear.  Immittance measurements revealed 
normal middle ear pressure and tympanic compliance.  
Stapedial reflexes were present confirming normal middle ear 
and VII and VIII cranial nerve function, indicating normal 
middle ear function.  Word recognition scores were noted to 
be slightly reduced.  The diagnosis was bilateral high 
frequency sensorineural hearing loss from 3000 Hz and above 
of moderate degree.  The VA examiner noted that the Veteran's 
hearing loss was consistent with acoustic trauma reported 
during the military. 

VA treatment records from September 1998 through February 
2008 reflect treatment for left ear hearing loss.  A November 
2001 treatment record reveals that a comprehensive 
audiological examination including immittance testing was 
performed and that an audiogram showed high frequency 
sensorineural hearing loss, stable since 1998.  The results 
of the audiogram were not provided.  

A December 2004 VA treatment record notes the Veteran's 
complaints of decreased hearing.  He noted a history of 
military, occupational, and recreational noise exposure.  
Although an audiogram was provided, the report contains 
uninterpreted puretone audiometry graphs which are not in a 
format that is compatible with VA guidelines and therefore 
cannot be considered.  See Kelly, 7 Vet. App. at 474.  The 
report reflects a diagnosis of bilateral sensorineural 
hearing loss, and indicates that left ear hearing sensitivity 
was within normal limits at 250 Hz through 2000 Hz, sloping 
to a severe sensorineural hearing loss at 4000 Hz.  There was 
good word recognition at 84 percent.  

A January 2006 treatment record reflects the Veteran's 
complaints of pain, swelling, and draining of the left ear.  
An otoscopy revealed a reddened and moistened canal of the 
left aid.  A type A tympanogram suggested normal middle ear 
function.  The diagnosis was possible outer ear infection.

In February 2003, the Veteran underwent another VA 
audiological examination.  He complained of hearing loss and 
the examiner noted exposure to high risk noise during 
service, including field artillery.  On the authorized 
audiological evaluation, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
10
20
60

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  Immittance measurements revealed 
normal middle ear pressure and tympanic compliance.  
Stapedial reflexes were present, indicative of normal VII and 
VIII cranial nerve function.  The diagnosis was bilateral 
high frequency sensorineural hearing loss, marginally normal 
to moderately severe in the left ear.

In February 2005, the Veteran underwent another VA 
audiological examination.  The Veteran noted decreased 
hearing and difficulty hearing when there was background 
noise, such as crowds.  He reported that he served in the 
artillery unit during service, and that he was a gunner and 
an assistant gunner.  He stated that he was notified that he 
had hearing loss at the time of his separation from active 
duty.  He also reported that he had a head injury during 
service.  He reported civilian occupational noise exposure 
including driving a truck for 5 years and operating a 
powerlift at a manufacturing site for 20 years.  He also 
noted infrequent use of a deer rifle.  On the authorized 
audiological evaluation, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
10
30
70

Speech audiometry revealed speech recognition ability of 90 
percent in the left ear.  Physical examination revealed the 
external ear canals to be free of debris.  The diagnosis was 
left ear hearing sensitivity within normal limits from 250 
through 2000 Hz with a mild loss at 3000 Hz ,and a severe to 
moderately severe sensorineural hearing loss at 4000 through 
8000 Hz.  The VA examiner noted that the Veteran probably had 
significant nonmilitary noise exposure and that other 
etiological factors included fusion of the bones of the 
cervical spine.

In September 2008, the Veteran underwent another VA 
audiological examination.  He complained of hearing loss 
since exposure to steady weapon fire in 1976 and noted 
difficulty with communication and understanding conversation 
with background noise and arguments.  He reported that his 
military occupational specialty was a cannon crewman and that 
his duties included working as a gunner and assistant gunner 
in field artillery.  He noted military noise exposure in 
field artillery during training situations.  He also 
described an incident in 1976 when he received steady 
exposure to 3 rounds of direct gunfire using black powder at 
"charge 7" which is the maximum blast from the gun.  He 
recalled feeling a sense of numbness on the left side of his 
face, ringing in his ears, and muffled hearing following the 
exercise.  The Veteran also stated that he fell out of a 
deuce and a half truck in 1976 and landed on the left side of 
his face and his left shoulder.  He reported postservice 
noise exposure including working as a production worker 
around a hydraulic printer from 1977 through 1978, working as 
a hot iron pourer from 1978 through 1979, and working as an 
electric powerlift operator from 1979 through 1998.  However, 
he denied exposure to hazardous noise in civilian employment.  
The Veteran also reported recreational noise exposure 
including the use of gas-powered lawn equipment with hearing 
protection.  On the authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
15
30
65

Speech audiometry revealed speech recognition ability of 94 
percent in the left ear.  The left ear canal was 
unremarkable.  Immittance testing revealed normal middle ear 
compliance and pressure and contralateral acoustic reflexes 
were present at 500, 1000, and 2000 Hz and absent at 4000 Hz 
with probe left.  The diagnosis was left ear sensorineural 
hearing loss, mild at 3000 Hz, and moderately severe from 
4000 Hz through 8000 Hz.  Word recognition ability was 
reported as excellent.

In March 2009, after a thorough review of the Veteran's 
claims file, the VA examiner who performed the September 2008 
VA examination concluded that it was less likely as not that 
the Veteran's left ear hearing loss was due to, related to, 
or aggravated by his military service.  The VA examiner noted 
that the Veteran's service separation examination showed a 15 
decibel improvement at 4000 Hz in the left ear compared to 
the baseline results at enlistment and that current 
audiometric configuration revealed a noise notch in the high 
frequency range characteristic of noise-induced hearing loss.  
The VA examiner explained that, according to the 2002 
American College of Occupational and Environmental Medicine 
Position Statement on Noise-Induced hearing loss, 
"scientific research indicates that hearing loss due to 
noise does not progress beyond age-related changes once the 
exposure to noise is discontinued."  Thus, the VA examiner 
concluded that the progression of the Veteran's left ear 
hearing loss since 1977 is "more likely than not related to 
factors such as age, postservice noise exposure, and other 
factors not yet identified."

Although the service treatment records are negative for left 
ear hearing loss complaints, treatment, or diagnoses, the 
Veteran provided competent and credible lay statements, 
corroborated by service personnel records, that he was 
exposed to loud noise while working as a cannon crewman, 
performing duties including working as a gunner and an 
assistant gunner in field artillery, during service.  See 
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical, or in certain circumstances, lay evidence 
of inservice incurrence or aggravation of a disease or 
injury); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336-
37 (2006) (noting that the Board must determine whether lay 
evidence is credible due to possible bias, conflicting 
statements, and the lack of contemporaneous medical evidence, 
although that alone may not bar a claim for service 
connection); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) 
(holding that a lay witness is competent to testify to that 
which the witness has actually observed and is within the 
realm of his personal knowledge).  Thus, the Board accepts 
the Veteran's lay testimony as credible evidence that he was 
exposed to loud noise in service. 

In the instant case, current diagnoses of left ear hearing 
loss are of record.  Degmetich v. Brown, 104 F.3d 1328, 1333 
(Fed. Cir. 1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  Left ear sensorineural hearing loss was not 
diagnosed within one year of service discharge.  Thus, the 
Veteran is not entitled to service connection for left ear 
sensorineural hearing loss on a presumptive basis.  38 C.F.R. 
§§ 3.307, 3.309.  

However, the remaining evidence of record does not support a 
nexus between any inservice noise exposure and the current 
left ear hearing loss.  Hickson, 12 Vet. App. at 253 (holding 
that service connection requires medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability).  Notably, the Board affords more 
probative value to the March 2009 VA medical opinion than the 
September 1998 VA medical opinion.  See Madden v. Brown, 125 
F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must 
assess the credibility and probative value of the medical 
evidence in the record); Baldwin v. West, 13 Vet. App. 1, 8 
(1999) (stating that the Board must analyze the credibility 
and probative value of the evidence of record, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the Veteran).

Although competent, the September 1998 VA medical opinion 
that the Veteran's hearing loss "is consistent with acoustic 
trauma reported during the military" is not highly 
probative.  The opinion provided no supporting analysis or 
rationale, and there is no indication that the VA examiner 
reviewed the Veteran's claims file in the preparation of the 
opinion.  The VA examination report provides no history 
pertaining to the Veteran's inservice noise exposure, did not 
comment on the audiological examination results from the 
Veteran's period of service, and did not address the 
Veteran's postservice treatment records with regard to the 
Veteran's left ear hearing acuity after service discharge.  
The March 2009 VA medical opinion that the Veteran's left ear 
hearing loss is not related to service, however, has 
significant probative value because it was based on a 
thorough review of the claims file and provided thorough 
supporting analysis and rationale.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (holding that factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion); Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998); but see Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 302-04 (2008) (noting that review of the 
claims file by a VA examiner does not automatically render 
the opinion persuasive, because the central issue is whether 
the examiner was informed of the relevant facts in rendering 
a medical opinion).  Thus, the Board finds the September 1998 
VA opinion lacking in any significant probative value and 
attaches more weight to the March 2009 VA examiner's opinion.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (holding 
that the Board may appropriately favor the opinion of one 
competent medical authority over another).  The Board also 
observes that the February 2003 and February 2005 VA 
examination reports did not provide an opinion as to the 
etiology of the Veteran's left ear hearing loss, and thus 
will not be considered for the purpose of determining whether 
there is a nexus between the Veteran's left ear hearing loss 
and service.

Additionally, although the Veteran's statements that he had 
left ear hearing loss since service discharge, the more 
probative medical evidence indicates that this left ear 
hearing loss was related to his post service noise exposure 
rather than his inservice noise exposure.  See Layno, 6 Vet. 
App. at 469-70; Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder).  Although the Veteran's 
statements are competent evidence as to what he observed, 
they are not competent to establish medical etiology.  The VA 
examiner in 2009 reviewed all the evidence of record, to 
include the Veteran's statements of continuity of 
symptomatology, and based on that review, the clinical 
findings of the examination, and scientific research, and 
concluded that the Veteran's left ear hearing loss was "more 
likely than not related to factors such as age, post service 
noise exposure, and other factors not yet identified."  See 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that 
lay testimony is competent to establish observable 
symptomatology but not competent to establish medical 
etiology or render medical opinions).  Accordingly, as there 
is no probative medical evidence that the Veteran's left ear 
hearing loss is related to service, service connection is not 
warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  Gilbert, 1 Vet. App. at 58.

III.  Low Back Disorder

The Veteran contends that he is entitled to service 
connection for a low back disorder.  He argues that he 
injured his low back during service, and that his low back 
pain has persisted since service discharge.  Specifically, 
the Veteran contends that he injured his low back when he 
fell out of a deuce and one half and landed on his back.  He 
also notes that his low back began hurting in 1976 after 
lifting heavy objects during service.

As previously explained, service connection may be granted 
for a disability resulting from disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Service connection for certain 
chronic diseases, including arthritis, will be presumed if 
they are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman, 3 Vet. App. 
at 505.

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson, 12 Vet. App. at 253.

The Veteran's service treatment records are replete with 
complaints of low back pain in service.  In March 1976, the 
Veteran reported chronic low back pain with two episodes of 
trauma to the lumbosacral spine.  The Veteran reported that 
his low back pain started earlier that month when he was 
suddenly left carrying a heavy object alone after others 
dropped it.  He noted that the pain was just lateral to the 
right spine and directly over the right sacroiliac joint.  
The sacroiliac joint was not tender to compression.  An x-ray 
was negative.  The diagnoses were chronic low back pain and 
possible muscle sprain.  June 1976 and July 1976 treatment 
records reflect complaints of low back pain for three months.  
There was a bony protuberance of the sacroiliac joint.  The 
Veteran reported that he injured his low back while lifting a 
heavy gun.  He noted sharp pain in the lumbosacral area and 
superior aspects of the right sacroiliac joint.  X-rays were 
negative.  The Veteran was referred to physical therapy, but 
did not follow the exercises.  The diagnoses were 
calcification of the left sacroiliac joint and resolving 
acute back strain.  A July 1976 record reflects that the 
Veteran was placed on restricted duty for 30 days, with the 
limitation of not lifting more than 15 pounds, as a result of 
his acute back strain.  A March 1977 separation examination 
reflects that the Veteran's spine was normal and there were 
no low back abnormalities noted.

VA treatment records from November 2000 through September 
2008 reflect the Veteran's complaints of and treatment for 
low back pain.  November 2000, January 2001, and November 
2004 treatment records reveal the Veteran's complaints of low 
back pain radiating into the right leg with right leg 
numbness.  A December 2000 x-ray of the Veteran's lumbar 
spine was normal.  The Veteran was advised not to lift more 
than 10 pounds.  The diagnoses were chronic low back pain and 
rule out sciatica.  A January 2005 treatment record notes the 
Veteran's continued complaints of chronic low back pain.  The 
Veteran stated that the pain was more frequent since December 
2004 when he aggravated his low back after lifting heavy 
objects at work.  He was again advised not to lift more than 
10 pounds.  The diagnosis was low back pain.  A January 2005 
x-ray of the Veteran's lumbar spine was normal.  Another 
January 2005 VA treatment record indicates that the Veteran 
sought private medical treatment over the weekend after he 
developed severe back spasms with severe pain.  He indicated 
that he was unable to stand or walk, but that x-rays of his 
back were negative.  In February 2005, the Veteran presented 
to the emergency room with complaints of low back pain, worse 
since lifting 15 to 20 pounds of water in a humidifier.  The 
diagnosis was lumbar spasm with pain.  April 2005, February 
2006, and August 2006 treatment records reflect the Veteran's 
continued complaints of low back pain with diagnoses of low 
back pain.  An April 2006 treatment record, prepared by M.W., 
M.D., notes that the Veteran brought his service treatment 
records with him, which revealed that he had a low back 
injury during service.  The Veteran reported a history of low 
back pain since that time.  The diagnosis was low back pain.  
Dr. M.W. also noted that an opinion letter was provided to 
the Veteran.  An October 2007 treatment record reflects the 
Veteran's complaints of chronic back pain.  The Veteran noted 
that he sought private medical treatment over the weekend for 
acute low back pain.  The VA physician stated that the 
Veteran had a magnetic resonance imaging (MRI) scan of the 
lumbar spine which showed a focal disc bulge at L5-S1 in the 
central to right paracentral region resulting in minimal 
flattening of the thecal sac and minimal mass effect on the 
right S1 nerve root.  The diagnosis was acute exacerbation of 
chronic low back pain.  VA treatment records from September 
2008 reveal that an MRI of the lumbar spine showed disc 
disease, particularly at the lumbar transitional level with 
an extreme lateral disc on the right.  The Veteran denied 
severe pain down the leg.

In February 2005, the Veteran underwent a VA spine 
examination.  The Veteran complained of daily low back pain 
without radiation which varied in intensity.  He reported 
that his pain was made worse with lifting, bending, twisting, 
and prolonged standing.  The Veteran reported that he fell 
out of a deuce and a half during service and that, as a 
result, he was off-duty for two weeks and then placed on 
light duty for several weeks.  The Veteran reported post-
service employment including driving a truck and working at 
Wal-Mart in the electronics department, but reported that he 
was not presently working.  The Veteran did not use a cane, 
walker, or crutch, and did not have a back brace.  He 
reported that he was able to walk for one hour before needing 
to stop and rest.  The Veteran was able to perform the 
activities of daily living independently, but denied 
performing recreational activities.  The VA examiner noted 
that the Veteran had functional impairment during flare-ups 
which occurred once per month for approximately two days.  
Physical examination of the lumbar spine revealed no scars 
and no spasms.  There was no tenderness to palpation of the 
paraspinal and infraspinal muscles.  Range of motion revealed 
forward flexion to 50 degrees without pain and to 90 degrees 
with pain, extension to 30 degrees without pain, right and 
left rotation to 30 degrees bilaterally, and right and left 
lateral bending to 30 degrees.  After range of motion was 
performed, the Veteran had severe pain in the right hip and 
flank area.  The Veteran's hip flexion and extension were 
5/5, knee flexion and extension were 5/5, and ankle dorsi- 
and plantar flexion were 5/5.  No clonus was present, and a 
Babinski test was down-going bilaterally.  Reflexes showed 
2/4 bilateral knee jerks and 2/4 bilateral ankle jerks.  
Sensation was intact in all extremities.  X-rays from January 
2005 were completely normal.  The diagnoses were chronic 
lumbosacral sprain/strain and mechanical low back pain.

In March 2005, the examiner who performed the February 2005 
VA examination provided an opinion as to whether the 
Veteran's low back disorder was related to service.  After 
reviewing the Veteran's claims file, the VA examiner 
concluded that the Veteran's low back disorder was not 
related to service.  The examiner opined instead that the 
Veteran's "current severe disc disease of his lumbar sacral 
. . . spine is not related to his military experience, but 
rather to a work related injury that occurred and is 
documented."  The examiner indicated that the work-related 
injury referred to was the injury which resulted in a 1986 
cervical disc fusion due to a neck injury.  However, the 
Board observes that all of the treatment records pertaining 
to the Veteran's 1985 work-related cervical spine injury are 
silent as to any complaints of or treatment for a low back 
injury.

The Veteran's SSA records reveal that he is receiving SSA 
disability benefits.  The primary diagnosis is discogenic and 
degenerative disorders of the back.  Private medical 
treatment records from January 2005 reveal that the Veteran 
presented with complaints of back pain and tingling in the 
toes on the right foot.  The Veteran noted that the pain in 
his back was in his low back, and that it sometimes radiated 
to his right leg.  A January 2005 x-ray of the lumbosacral 
spine showed no fracture or malalignment, but there was 
minimal anterior spurring at L5.

In a February 2006 letter, the Veteran's VA treating 
physician, M.W., M.D., stated that the Veteran had chronic 
low back pain and could not sit, stand, or walk for a long 
time.  Dr. M.W. also stated that, due to the Veteran's low 
back pain, neck pain, chronic obstructive pulmonary disease, 
and tobacco abuse, the Veteran could not perform any gainful 
employment for an indefinite period of time.

In an April 2006 letter, Dr. M.W., the Veteran's VA treating 
physician, opined that the Veteran's low back disorder was 
related to the low back injury that he sustained during 
active duty service.  Dr. M.W. stated that the Veteran's 
service treatment records were reviewed in the preparation of 
the opinion.  In support of the opinion, Dr. M.W. noted that 
the Veteran's service treatment records reflected a low back 
injury in service and that the Veteran has had chronic low 
back pain since that time.

In September 2008, the Veteran underwent another VA spine 
examination.  The Veteran reported constant low back pain 
radiating into his right leg, which began in 1976 during 
service.  He reported that he injured his low back while 
lifting heavy objects during service.  He noted that his 
current pain level was 5, and that he had a cane but no back 
supporter.  The Veteran reported post-service employment 
including working as a roughneck in the oil fields in Texas 
for six months, working as a hot iron pourer for two to three 
years, and working as a forklift truck driver for 10 years.  
Thereafter, he became a semi truck driver for three or four 
months and had back trouble.  Then he drove a relay truck for 
four to five years and eventually took a position with Wal-
Mart as a cashier.  He stated that he had to stop working as 
a result of his low back and neck pain, and that he received 
SSA disability benefits for those disorders.  Physical 
examination revealed normal station and gait.  He could toe 
tap, but his right calf was slightly smaller than his left, 
and he did not toe stand well on that side.  Heel walking was 
good and he could bend forward and come within six inches of 
touching his toes.  By bending his knees, he could touch his 
toes.  There was extension to 20 degrees with pain.  The 
examiner noted that the Veteran was able to do some fairly 
hard jobs after service, and that he believed the Veteran to 
have degenerative disc disease, which had slowly progressed 
over time.

In a September 2008 addendum, the VA examiner who performed 
the September 2008 VA examination provided an opinion that 
the Veteran's low back disorder, diagnosed as degenerative 
disc disease, was not related to his inservice injury.  The 
examiner noted that the Veteran's claims file was reviewed, 
but did not provide a rationale for his decision.

In determining whether service connection is warranted, VA 
must decide whether the evidence supports the Veteran's claim 
or is in relative equipoise, with the Veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert, 1 Vet. App. 49.  In this case, the Board finds that 
the evidence of record is in relative equipoise, and 
therefore finds that service connection for a low back is 
warranted.  There is a currently diagnosed low back disorder.  
Degmetich, 104 F.3d at 1333 (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  The Veteran's service treatment 
records reveal numerous complaints of and treatment for low 
back pain in service after an inservice low back lifting 
injury.  Although the VA opinions dated in March 2005 and 
September 2008 found that the Veteran's low back disorder was 
not related to service, in an April 2006 medical opinion, the 
Veteran's treating VA physician, Dr. M.W., opined that the 
Veteran's current low back disorder was related to service.  
Dr. M.W. stated that the Veteran's service treatment records 
were reviewed in the preparation of the opinion.  In 
addition, supporting rationale was provided for the opinion.  
See Prejean, 13 Vet. App. at 448-9.  Thus, as there is both 
evidence in favor of and against a nexus between the 
Veteran's current low back disorder and service, the Board 
concludes that the evidence of record is in relative 
equipoise.  Accordingly, affording the Veteran the benefit of 
the doubt, service connection for a low back disorder is 
warranted. 


ORDER

A compensable evaluation for right ear hearing loss is 
denied.

New and material evidence having been received, the Veteran's 
claim for entitlement to service connection for left ear 
hearing loss is reopened; the claim is granted to this extent 
only.

Service connection for left ear hearing loss is denied.

Service connection for a low back disorder is granted.



REMAND

The Veteran is seeking entitlement to service connection for 
residuals of a cervical disc fusion.  The Veteran claims that 
his residuals of a cervical disc fusion are related to an 
injury incurred when he fell out of a deuce and one half 
during service.  He also alleges that he has had constant 
neck pain since that time.  

After reviewing the Veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with VA's duty to assist.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A.  A review of the Veteran's claims file reveals 
that there are additional private medical treatment records 
identified by the record which have not been obtained by the 
RO and associated with the Veteran's claims file.

Specifically, in a December 2005 statement, the Veteran 
informed the RO that he received treatment for his neck 
disorder from Dr. Whitlock, Dr. Ferguson, Dr. Beyers, Dr. 
Canlas, and Dr. Grubb.  However, there is no indication in 
the claims file that the RO attempted to obtain the 
identified private treatment records.  Thus, the RO should 
request all of the identified private medical treatment 
records.

Accordingly, the issue of entitlement to service connection 
for a cervical disc fusion is remanded for the following 
action:

1.  After obtaining the appropriate 
authorizations, the RO must contact Dr. 
Whitlock, Dr. Ferguson, Dr. Beyers, Dr. 
Canlas, and Dr. Grubb and request that 
they each provide all clinical records of 
their treatment of the Veteran.  

2.  All attempts to secure the evidence 
listed above must be documented in the 
claims file.  If, after making reasonable 
efforts to obtain named records, such 
records cannot be obtained, the Veteran 
must be notified and (a) the specific 
records that cannot be obtained must be 
identified; (b) the efforts that were made 
to obtain those records must be explained; 
and (c) any further action to be taken by 
VA with respect to the claims must be 
noted.  The Veteran and his representative 
must then be given an opportunity to 
respond.

3. The RO must then readjudicate the 
Veteran's claim for service connection for 
residuals of a cervical disc fusion, 
including consideration of all of the 
additional evidence received since the 
April 2009 supplemental statement of the 
case.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The appeal must then be returned to the 
Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


